DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 08/10/2021 are acknowledged and have been fully considered. Claims 1 and 4 have been amended; claims 2 and 3 have been canceled; no claims have been added or withdrawn. Claims 1 and 4-8 are now pending and under consideration.

Applicant’s arguments with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 103 as being unpatentable over CN 108445868 A to Cai et al. in view of U.S. Patent Application Publication No. 2016/0025027 to Mentele have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection of claim 1 is made under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0298537 to Matthews et al. (hereinafter: “Matthews”) in view of Mentele.
Applicant makes further assertions regarding previously relied upon teachings of Mentele in regards to claim 1 on page 8 of the remarks, contending that:

    PNG
    media_image1.png
    317
    637
    media_image1.png
    Greyscale

The examiner respectfully disagrees. ¶ 0049 of Mentele, as previously cited in the prior art rejection of claim 1 in the non-final Office Action mailed 08/10/2021, appears to have been ignored by Applicant. Applicant’s remarks are unpersuasive because Applicant’s remarks are entirely based on ignoring the portions of Mentele actually relied upon for teaching the relevant portion of the method of claim 1. Additionally, ¶ 0049 of Mentele expressly discloses scoring engine signature features (e.g., from 0 to 1; e.g., a first grade being a score of 0.0, a second grade being a score of 1.0, and a third grade being a score between 0.0 and 1.0) for each engine component to project failure modes, with the scoring of the engine signature features resulting from a trained artificial neural network (ANN) with backward propagation of errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0298537 to Matthews et al. (hereinafter: “Matthews”) in view of U.S. Patent Application Publication No. 2016/0025027 to Mentele (hereinafter: “Mentele”).
With respect to claim 1, Matthews teaches a failure diagnosis method for powertrain components, comprising: establishing, by a server, a diagnosis model based on vibration big data indicative of failure of powertrain components {as depicted by at least Fig. 4 in view of at least Fig. 1 & 2 and as discussed by at least ¶ 0020-0023, 0026, 0034, 0040-0042, 0046-0052, a statistical algorithm 112 (also referred to as a third statistical model) (e.g., “diagnosis model”) is established via a computer (or a computing device) (e.g., “server”) while an engine 10 is offline based on frequency data contained by a first signal from a knock sensor 23 in relation to specific engine events including detrimental engine events [e.g., loose counterweight in the engine, loose or misaligned piston(s), broken valve(s), loose connecting rod bolt(s), or other mechanical failures] and based on positional data contained by a second signal from a crankshaft sensor 66, where the statistical algorithm 112 (third statistical model) is configure to predict when the specific engine events occur during engine operation}, wherein establishing the diagnosis model includes: generating frames of vibration signals corresponding to failed components among the powertrain components from the vibration big data; performing frequency analysis on the generated frames of vibration signals; and extracting feature vectors corresponding to the failed components via the frequency analysis [as depicted by at least Figs. 4-6 and as discussed by at least ¶ 0020-0023, 0026, 0034, 0040-0042 & 0046-0059, portions of the frequency data are converted to spectrograms using a multivariate transformation algorithm 108, and the spectrograms are then transformed into feature vectors, where the feature vectors are then sorted into groups and used to establish the statistical algorithm 112 (third statistical model)]; initiating, by a controller of a vehicle, failure diagnosis on power train components of the vehicle by an input command or a setting of a driver [as depicted by at least Figs. 1-3 and as discussed by at least ¶ 0025-0026 & 0035-0045, initiation of a process shown by a block diagram 100 is commanded by an ECU (or a controller) 25 to use the statistical algorithm 112 (third statistical model) to determine if (and, if so, when) one of the specific engine events occurs during operation of the engine 10 in a mobile application (e.g., a car or an aircraft); because by an input command and by a setting of a driver are recited in the alternative, it is sufficient to address one of the claimed alternatives]; and diagnosing, by the controller, the powertrain components to determine whether a component among the powertrain components of the vehicle is failed by comparing a real-time feature vector corresponding to the powertrain vibration of the vehicle measured during driving of the vehicle with the feature vectors corresponding to the failed components among the powertrain components of the vibration big data modeled in the diagnosis model [as depicted by at least Fig. 3 and as discussed by at least ¶ 0025-0026 & 0035-0045, the process shown by the block diagram 100, by the ECU (or the controller) 25, determines if (and, if so, when) one of the detrimental engine events occurs during operation of the engine 10 of the mobile application based, in part, on classifying feature vectors transformed during the operation of the engine 10 into states (or groups), the states (or the groups) corresponding to the feature vectors of the statistical algorithm 112 (third statistical model)], wherein diagnosing the powertrain components to determine whether a component among the powertrain components of the vehicle is failed includes: classifying failure probabilities of the powertrain components, which is determined through deep learning after data preprocessing of the real-time feature vector corresponding to the powertrain vibration measured during traveling of the vehicle (as discussed by at least ¶ 0021, 0042, 0044, 0052 & 0060-0062).
Matthews appears to lack a clear teaching as to whether diagnosing the powertrain components to determine whether a component among the powertrain components of the vehicle is failed includes: classifying failure probabilities of the powertrain components into a first grade, a second grade and a third grade, which is determined through deep learning after data preprocessing of the real-time feature vector corresponding to the powertrain vibration measured during traveling of the vehicle.
Mentele teaches an analogous failure diagnosis method including diagnosing powertrain components of a vehicle to determine whether a component among the powertrain components is failed, including outputting each failure probability of the powertrain components with a respective grade (for example, a first grade being a score of 0.0, a second grade being a score of 1.0, and a third grade being a score between 0.0 and 1.0), which is determined through deep learning after data preprocessing of a real-time feature vector corresponding to powertrain vibration measured during traveling of the vehicle (as depicted by at least Fig. 2 in view of at least ¶ 0003-0005, 0027 & 0042-0051)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the failure diagnosis method of Matthews with the teachings of Mentele such that diagnosing the powertrain components to determine whether a component among the powertrain components of the vehicle is failed includes classifying failure probabilities of the powertrain components into a first grade, a second grade and a third grade, which is determined through deep learning after data preprocessing of the real-time feature vector corresponding to the powertrain vibration measured during traveling of the vehicle because Mentele further teaches that generating probabilities of detrimental engine events in the form of scoring beneficially enables projecting when certain failures are (or are not) likely to occur and reporting detrimental engine events indicating engine failure via an alert.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Mentele, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Matthews in view of Mentele, and in view of U.S. Patent Application Publication No. 2008/0287253 to Gibson et al. (hereinafter: “Gibson”).
With respect to claim 4, Matthews modified supra teaches the failure diagnosis method of claim 1; however, Matthews appears to lack a clear teaching as to whether the method further comprises: in response to determining that a component among the powertrain components of the vehicle is not failed, performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step of “performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level” would not necessarily be performed as part of the method of claim 4 in a case where the associated conditional phrase of “in response to determining that a component among the powertrain components of the vehicle is not failed” is not met (e.g., when no determination that a component among the plurality of components of the vehicle is not failed is made), such that it is understood that “in response to determining that a component among the powertrain components of the vehicle is not failed, performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level” is not necessarily performed as part of the method of claim 4 under a broadest reasonable interpretation].
As discussed in detail above, Matthews is understood to teach each and every limitation of the method of claim 4 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “in response to determining that a component among the powertrain components of the vehicle is not failed, performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level” should not be interpreted as a contingent limitation and is necessarily performed by the method of claim 4 under a broadest reasonable interpretation, it is also noted that Gibson teaches performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level [as depicted by at least Figs. 1 & 5-8 in view of at least ¶ 0001-0004, 0022, 0031 & 0053-0059, adjustment to a range of variable displacement engine (VDE) operation (e.g., “active combustion control”) is carried out, via a control unit 116 (e.g., “controller”), based on a driver-selectable NVH preference setting, including to improve NVH when the driver-selectable NVH preference setting is changed to prioritize improved drive feel and/or driver comfort].
Therefore, even in the event that the claim phrase “in response to determining that a component among the powertrain components of the vehicle is not failed, performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level” is interpreted as necessarily being performed by the method of claim 4, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the failure diagnosis method of Matthews with the teachings of Gibson to include performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level in response to determining that a component among the powertrain components of the vehicle is not failed to enable a driver of a vehicle to, at least at times, prioritize drive feel and/or driver comfort over fuel economy via a driver-selectable NVH preference setting.

With respect to claim 5, Matthews modified supra teaches the failure diagnosis method of claim 4, further comprising: determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control [performing of the process step “determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control” in claim 5 appears to be contingent upon performing of the process step “performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level” in claim 4, and because the process step of the claim phrase “performing, by an engine controller, an active combustion control by changing combustion control variables based on a Noise, Vibration and Harshness (NVH) level so as to improve a NVH level” in claim 4 is not necessarily performed by the method under a broadest reasonable interpretation, it is also understood that the claim phrase “determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control” of claim 5 would not necessarily be performed by the method under a broadest reasonable interpretation and therefore does not necessarily limit the method of claim 5 under a broadest reasonable interpretation (e.g., see: MPEP 2111.04_I&II); nevertheless, the driver would necessarily have an understanding of the possibility of a failed vehicle component (inclusive of a non-powertrain component) responsive to the driver evaluating the continued presence of unpleasant NVH after the changing of the driver-selectable NVH preference setting; nevertheless, as depicted by at least Figs. 5-8 in view of at least ¶ 0022 & 0053-0059 of Gibson, the control unit 116 and/or an observer of the driver necessarily make(s) determination(s) as to whether the NVH level is improved at times including when the driver again changes the driver-selectable NVH preference setting to improve NVH (e.g., “evaluation result from the driver”) after the adjustment to the range of VDE operation was carried out based on the preceding changing of the driver-selectable NVH preference setting; alternatively, “determining whether the NVH level is improved or not by receiving an evaluation result from the driver” merely amounts to mental processes performed by the driver “after performing the active combustion control” responsive to whether or not the driver perceives the NVH to improve after the changing of the driver-selectable NVH preference setting].

With respect to claim 6, Matthews modified supra teaches the failure diagnosis method of claim 5, wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved [the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” in claim 6 appears to be contingent upon performing of the process step “determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control” in claim 5, and because the process step of the claim phrase “determining whether the NVH level is improved or not by receiving an evaluation result from the driver after performing the active combustion control” in claim 5 is not necessarily performed by the method under a broadest reasonable interpretation, it is also understood that the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” in claim 6 would not necessarily be relevant to the method under a broadest reasonable interpretation, such that the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” does not necessarily limit the method of claim 6 under a broadest reasonable interpretation, especially because the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” does not appear to positively recite any process step(s) or further define any previously introduced process step(s), and especially because the claim phrase “wherein the driver is informed of a possibility of a failed component other than the powertrain components when the evaluation result from the driver indicates that the NVH level is not improved” would not necessarily be relevant to the method under a broadest reasonable interpretation at times including when the evaluation result from the driver indicates that the NVH level is improved (e.g., see: MPEP 2111.04_I&II); nevertheless, the driver would necessarily have an understanding of the possibility of a failed vehicle component (inclusive of a non-powertrain component) responsive to the driver evaluating the continued presence of unpleasant NVH after the changing of the driver-selectable NVH preference setting].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews in view of Mentele, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Matthews in view of Mentele, and in view of U.S. Patent Application Publication No. 2004/0236494 to DeBotton et al. (hereinafter: “DeBotton”).
With respect to claim 7, Matthews modified supra teaches the failure diagnosis method of claim 1, wherein initiating the failure diagnosis is automatically performed after the vehicle travels a predetermined distance (it is understood that the starting of the fault diagnosis process occurs automatically, at least at times, after the associated mobile application travels at a least a non-zero distance of any value).
As discussed in detail above, Matthews is understood to teach each and every limitation of the invention of claim 7 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to after the vehicle travels a predetermined distance and/or in such a case where Matthews is not interpreted or relied upon to teach the initiating of the failure diagnosis is automatically performed after the vehicle travels a predetermined distance, it is also noted that DeBotton teaches initiating a failure diagnosis based on vibration analysis automatically after a vehicle travels a predetermined distance (as discussed by at least ¶ 0214-0216).
Therefore, even if Matthews is not interpreted or relied upon to teach that the initiating of the failure diagnosis is automatically performed after the vehicle travels a predetermined distance, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the failure diagnosis method of Matthews with the teachings of DeBotton to include that the initiating of the failure diagnosis is automatically performed after the vehicle travels a predetermined distance in order to provide a predictive maintenance testing cycle at a regular interval as a function of mileage to accurately reflect engine usage (as discussed by at least ¶ 0214-0216 of DeBotton).

With respect to claim 8, Matthews modified supra teaches the failure diagnosis method of claim 7, wherein the driver of the vehicle is informed that a traveling mode of the vehicle is switched to diagnose the failure of the powertrain components of the vehicle after initiating the failure diagnosis [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the claim phrase “wherein the driver of the vehicle is informed that a traveling mode of the vehicle is switched to diagnose the failure of the powertrain components of the vehicle after initiating the failure diagnosis” does not appear to necessarily positively recite any process step(s) or necessarily further define any previously introduced process step(s), such that the claim phrase “wherein the driver of the vehicle is informed that a traveling mode of the vehicle is switched to diagnose the failure of the powertrain components of the vehicle after initiating the failure diagnosis” does not appear to necessarily provide further limitation to the method under a broadest reasonable interpretation; nevertheless, also as discussed by at least ¶ 0213 & 0217 of DeBotton, visual and/or audio alert(s) are provided at times after the starting of a fault diagnosis process, including to indicate that the automobile should be taken in to a service center based on an outcome of the fault diagnosis process]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JOHN ZALESKAS/Primary Examiner, Art Unit 3747